Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 13 July 2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 July 2022 has been entered.

Response to Amendment
In the amendment dated 06/13/2022, the following occurred: Claims 1, 12-13 and 21 have been amended; and claim 14 has been cancelled.
Claims 1-13 and 15-21 are pending and have been examined.



Claim Objections
Claims 1, 12-13 and 21 are objected to because of the following informalities (appropriate corrections required): 
“the patient model” recited in claim 1 “evaluating…” step should be recited as the trained version by prefixing the element with the word “trained”. 
“the patient model” recited in claim 12 “evaluating…” step should be recited as the trained version by prefixing the element with the word “trained”.
“train a patient a machine learning model” recited in claim 13 should be recited as “train a patient machine learning model”.
“the patient model” recited in claim 13 “evaluating…” step should be recited as the trained version by prefixing the element with the word “trained”.
The patient’s information data (in claims 1 and 12-13 “converting…” step) includes “social interactions”, but it is not clear that this data is ever used. Also, this data and the cane data are never correlated. The social interaction data and cane data could be converted on different days.
The patient information data used to create the model (in claims 1 and 12-13 “training…” step) does not include data obtained from the cane pressure sensor.
to promote clarity in claim 21, “monitoring… a patient’s location and a physical dependence on the smart cane” should be recited as “monitoring a patient’s location and a physical dependence on the smart cane using the smart cane, which includes a Global Positioning System device, a gyroscope, and a pressure sensor”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.
Claims 1 and 12-13 recite “the patient model” in the “training…” step, which lacks antecedent basis. It is not clear that the patient model is the previously recited patient machine learning model (claim 1) or that the patient model is the previously recited patient machine learning model (claim 12) or that the patient model is the previously recited a patient a machine learning model (claim 13).
	Claims 1 and 12-13 also recite “the patient model” in the “evaluating…” step, which lacks antecedent basis. It is not clear that the patient model is the previously recited trained patient machine learning model (claim 1) or that the patient model is the previously recited trained patient machine learning model (claim 12) or that the patient model is the previously recited trained patient machine learning model (claim 13).
	Claims 1 and 12-13 also recite “forming a patient's information data including social network data and daily living data relating to unsolicited activities of daily living including social interactions and cane pressured-based reliance”. It is unclear whether both the social network data and the daily living data have to include social interactions and cane pressure-based reliance. The claims can be read as one or both including social interactions and cane pressure-based reliance; thus, the claims are indefinite.
	Claims 1 and 12-13 also recite “computing… changes… indicated by new patient’s information”. It is unclear how the changes are indicated when the new patient’s information is never received. Is the new patient’s information part of the previously recited patient’s information data? If that is the case, how does one differentiate it?
	Claims 1 and 12-13 also recite “computing…” changes between the model and current behavior and routines followed by “evaluating…” the changes between the model and the current behavior and routines. It is unclear how evaluating is different from computing.
	Claims 1 and 12-13 also recite “evaluating… wherein the cane-pressure based reliance detects changes”. It is unclear how data can detect anything. The Examiner suggests reciting that the data indicates the changes; however, there is no claimed indication as to what social interaction unrelated to the cognitive issues must or must not entail. Thus, it is and would still be interpreted broadly when amending to recite indicating rather than detecting.
	Claims 1 and 12-13 recite “detects changes in social interaction unrelated to the cognitive issues”. The cognitive issues were never identified. It is unclear how the social interaction(s) can be determined as related or unrelated to cognitive issues.
	By virtue of dependence on the independent claims, the rejection of independent claims 1 and 12-13 also applies to dependent claims 2-11 and 15-21.
Claim 7 recites “as recited in claim 1… controlling”, which lacks adequate antecedent basis. No “controlling…” step is recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US 9,836,581 B2) in view of Bowers et al. (US 2017/0169191 A1) and Alghazi (US 2017/0172462 A1).

Regarding claim 1, Madan teaches a computer-implemented method for determining cognitive issues, comprising:
converting, by a processor device, motions detected from acceleration sensor data from body worn acceleration sensors and […] and […] into descriptions forming a patient’s information data including social network data and […] (Col. 34, Ln. 64-67 teaches a computer-executable processor. Col. 8, Ln. 5-16 teaches collecting patient data from devices over the Internet e.g. communication data from patient’s smartphone, motion data from a wearable sensor collected by the patient’s smartphone, and uploading the data to a remote database. Col. 9, Ln. 5-7 (and Col. 10, Ln. 16-19) teaches accelerometer data from a corresponding wearable sensor. The Examiner interprets collecting sensor data as converting sensed information, e.g. motions detected, into descriptions. Col. 8, Ln. 28-42 teaches a patient profile (formed patient’s information data) containing demographic and health-related information, any of which can be retrieved from social network (social network data) or other related database (the remote database).)
training, by the processor device, a patient machine learning model on the patient's information data, with the patient model including a baseline for the patient including the social interactions between the patient and other people, the baseline being the patient's normal behavior and routines indicated by the patient's information data (Col. 19, Ln. 61-62 teaches implementing patient comm. data to construct a patient behavior model. Col. 12, Ln. 44-50 teaches implementing a machine learning approach to process patient comm. data, patient motion data, local environmental and other automatically / passively collected data. Col. 21, Ln. 15-20 teaches training a linear model (the patient behavior model) by fitting a line to collected data or features. Col. 19, Ln. 7-15 teaches patient data baseline feature(s). Col. 19, Ln. 15-21 teaches analyzing patient behavior changes regarding physical therapy (a routine). Col. 19, Ln. 21-28 teaches baselines for typical or normal behavior of the patient as indicated by patient data.) obtained from the body worn acceleration sensors and […] (see previous citations and Bowers);
computing, by the processor device, changes between the trained patient machine learning model and current behavior and routines of the patient indicated by new patient’s information (Col. 19, Ln. 45-55 teaches the patient-level predictive model (the patient behavior model) can be trained with additional patient data over time (new patient’s information). Col. 19, Ln. 14-15 teaches comparing patient data to baseline patient data. Col. 19, Ln. 17-21 teaches identifying (computing) and measuring (evaluating) statistically significant changes in patient behavior throughout a treatment (between the trained patient behavior model and current behavior and routines) e.g., physical therapy.); and
evaluating, by the processor device, the changes between the patient model and the current behavior and routines in relation to the baseline to generate evaluated changes (See previous step citations. The Examiner interprets measuring as evaluating. Col. 19, Ln. 11-15 teaches storing features as behavior changes, i.e., features (evaluated changes) generated through comparison of two or more standalone features, one being a baseline feature.), wherein […] 

Madan may not teach 
images captured from cameras of a security system or
patient’s information data including… daily living data relating to activities of daily living including social interactions.

Bowers does teach
images captured from cameras of a security system (Fig. 2, [0067] & [0068] teaches a local system, which may be implemented on a cell phone. Fig. 36 & [0182] teaches an unobtrusive activity-detection system (security system) includes various types of sensors, detecting the patient’s movements directly or indirectly e.g., imaging sensors (cameras). Fig. 41 & [0261] teaches the unobtrusive activity-detection system can also be based (implemented) on a cell phone.), and
daily living data relating to activities of daily living including social interactions ([0214] teaches a motion capture device / activity sensor, including one or more devices capable of sensing activity of the patient, can be used to detect (collect) activity of the subject during daily living activities e.g., cameras, wearable sensor, motion sensor, accelerometer, smart comb. [0068] & [0181] teach passively capturing speech and activity information from the patient environment (relating to… social interactions).)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method for modeling behavior and health changes of Madan to collect data by sensing information with sensors and to use this information as part of the methods and systems for monitoring treatment compliance using patient activity patterns as taught by Bowers, with the motivation of improving compliance monitoring and determination for a patient with a brain-related disorder and a prescribed treatment regimen, optimizing either cost or efficiency of design choice and improving cognition in schizophrenia (see Bowers at para. 0008, 0147 and 0215).

Madan/Bowers may not teach 
	converting smart cane usage from cane pressure sensor measurements… into descriptions forming … cane pressure-based reliance or
	the cane pressure-based reliance detects changes in social interaction unrelated to the cognitive issues.

Alghazi teaches
	converting smart cane usage from cane pressure sensor measurements… into descriptions forming … cane pressure-based reliance ([0006] teaches a smart mobility device/cane including user activity tracking components. [0012] teaches monitoring a pressure sensor on the cane; health monitoring sensors for detecting biometrics (descriptions), e.g. muscle strain; and recommending the person transition from using a smart mobility cane to a smart mobility walker. See also [0105]. The Examiner interprets some collected data as indicating (forming) pressure-based reliance.), and
	the [… cane…] pressure-based reliance detects changes in social interaction unrelated to the cognitive issues (See specification at para. 0023. The Examiner notes that it is not clear what “social interaction unrelated to the cognitive issues” entails. [0021] teaches providing feedback based on comparison to other smart mobility aid device users via social gaming (social interaction). [0080] teaches giving the user live feedback on their performance (detect changes). The Examiner notes that there is no indication in Alghazi that the social gaming is related to cognitive issues. The Examiner notes it is unclear whether the cane pressure-based reliance is part of the old or new patient’s information data; and the old data is never used by the claim, i.e., the old data is likely non-functional descriptive information (NFDI).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method for modeling behavior and health changes of Madan/Bowers to collect data by sensing information with sensors and to use this information as part of the multi-function smart mobility aid devices and methods of use as taught by Alghazi, with the motivation of improving a patient’s walking pattern and efficiently monitoring rehabilitation of the patient (see Alghazi at para. 0038, 0051 and 0105).

Madan/Bowers/Alghazi may not explicitly teach the smart cane embodiment of Alghazi collecting social gaming data.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of a smart mobility aid device with teaching of Madan/Bowers/Alghazi, since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the smart mobility cane of Alghazi for the data communication means (i.e., any smart mobility aid device) of Alghazi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 2, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, wherein converting includes
receiving social media feeds for the patient (The Examiner interprets Madan’s patient profile as having data retrieved (feeds) from social network and other related databases. Madan Col. 5, Ln. 15-17 teaches feeding subsequent patient comm. data (social network data) into the health risk model (receiving social media feeds).)

Regarding claim 3, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, wherein converting includes
receiving audio data and video data from the area around the patient (Madan Col. 12, Ln. 37-39 teaches extracting features based on voice communications. Madan Col. 12, Ln. 48-50 teaches similarly processing patient motion data, local environmental and other automatically/passively collected data. Bowers Fig. 2, 3 & [0123] teaches transmitting speech and video data from a local system (implemented on Madan’s smartphone) at patient location to a monitoring system at monitoring location.)

Regarding claim 4, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, further comprising 
generating a thumbprint for the patient and people known to the patient (Madan Col. 8, Ln. 29-42 teaches creating a profile/account containing information pertaining to a patient e.g., primary care physician; and the information can be added by the patient or other individual associated with the patient. The Examiner interprets the profile/account as a thumbprint. Additionally, see Specification at pg. 7, para. 0025; and Bowers Fig. 42 & [0262], teaching determining the identity of patient (user) by utilizing login/password information provided when patient logs into an account.)

Regarding claim 5, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 4, wherein generating the thumbprint includes 
utilizing the physical characteristics of the patient for identifying the patient in the new social network data (Madan Col. 8, Ln. 29-42 teaches the profile/account can contain social network data; and Col. 10, Ln. 66 – Col. 11, Ln. 5 teaches collecting communication data to identify how and how often the patient interacts with others through an online social network. Bowers [0192] & [0262] teaches facial recognition circuitry configured to analyze an image (social network data) to determine the identity/presence of the patient through facial recognition.)

Regarding claim 6,	Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, wherein evaluating includes 
cataloging and classifying emotions of the patient in the new social network data when interacting with both known people and unknown people (Madan Col. 13, Ln. 54-55, 60-65 teaches generating a survey with prompts for a patient to enter patient information pertaining to how s/he “feels”, his/her mood, etc. (emotions); and alternatively retrieving the information from the patient profile (containing social network data). Madan Col. 19, Ln. 61-63 teaches the predictive modeling engine (PME) implements patient comm. data to construct a patient behavior model from multiple patient-related features. Madan Col. 21, Ln. 1-15 teaches the PME applies classification approaches and clustering techniques for model outputs (classifying and cataloging). Madan Col. 11, Ln. 2-5 teaches patient comm. data includes other individuals (known and unknown people). Madan Col. 21, Ln. 66-67 teaches patient comm. data includes unique contacts (known people).)

Regarding claim 7, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, wherein controlling (not recited) includes 
sounding an alarm for a caregiver to intervene when the patient is interacting abnormally (Madan Col. 2, Ln. 53-56 teaches transmitting a notification (sounding an alarm) to a care provider associated with the patient in response to the efficacy of the treatment regimen that falls below a threshold efficacy (when the patient is interacting abnormally). Additionally, Bowers Fig. 29 teaches generating an audio alarm based on determining whether the patient has complied with the prescribed treatment regimen.)

Regarding claim 8, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, wherein evaluating includes 
developing patterns over time of interactions the patient has with known people (Col. 4, Ln. 56-60 teaches collecting data related to the patient’s daily communications data, including time-related communication patterns and diversity of contacts. Madan Col. 16, Ln. 18-20 teaches determining a period during which the patient sends a low volume of text messages to a low number of unique contacts.)

Regarding claim 9, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 8, wherein 
the patterns are selected from the group consisting of frequency of interaction, duration of interaction, time of day of interaction, and day of week of interaction (Madan Col. 4, Ln. 56-64 teaches collecting data related to the patient’s communications data including frequency, duration, and time (time of day)-related communication patterns. Madan Col. 18, Ln. 6-13 teaches feature extraction. Madan Col. 16, Ln. 49-53 teaches implementation of the collection of features to identify patterns between communication behavior and presentation of symptoms. See Specification pg. 4, para. 0018, “matching patterns”. Madan Col. 18, Ln. 53-56 teaches implementing feature extraction or pattern matching (pattern selecting). Col. 18, Ln. 64 - Col. 19, Ln. 1-3 teaches segmentation of patient behavior to extrapolate a time-dependent behavior pattern.)

Regarding claim 11, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, wherein the new patient’s information data 
is gathered from internet of things devices (Madan Col. 4, Ln. 56-64 teaches collecting data on a smartphone or tablet associated with the patient. Bowers Fig. 43 & [0263] teaches a “smart” microwave oven having an activity sensor sends and receives data, e.g. patient activity data, over a computing network. Bowers [0267] teaches camera may be a smart camera which captures images of the eyes of the patient.)

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a CRM, which is technically corresponding to claim 1. Since claim 12 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Madan/Bowers/Alghazi teaches a non-transitory computer readable storage medium (see Bowers Fig. 19 and associated text.)

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Madan teaches a memory (Madan Col. 15, Ln. 1-4) (see also Bowers Fig. 39 & 40: element 3920, having system memory 3922 and processor 3921, display 3932, network 4071, and remote computers 4080).

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 16 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 8.

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to claim 9. Since claim 17 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Regarding claim 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 18 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Regarding claim 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 19 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 

Regarding claim 20, the subject matter of claim 20 is essentially defined in terms of a system, which is technically corresponding to claim 11. Since claim 20 is analogous to claim 11, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11.

Regarding claim 21, Madan/Bowers/Alghazi teaches the computer-implemented method of claim 1, wherein said converting step further comprises monitoring, using the smart cane (claim 1 prior art rejection) including a Global Positioning System device (Alghazi [0006]), a gyroscope (Alghazi [0010]), and a pressure sensor (Alghazi [0012]), a patient’s location and a physical dependence on the smart cane (Alghazi [0006] & [0011] teach using a smart cane for tracking the activity of a person including collecting data from the health monitoring sensors. The Examiner notes that “monitoring… a patient’s location and a physical dependence on the smart cane” is an intended use of the smart cane “Global Positioning System device”, “gyroscope” and “pressure sensor”, which is not required for the claim to be met.)

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Bowers, Alghazi and Tran et al. (US 9,849,364 B2).

Regarding claim 10, Madan/Bowers/Alghazi teaches the computer-implemented method as recited in claim 1, wherein evaluating includes 
analyzing […] (Madan Col. 7, Ln. 56-59 teaches analyzing the patient’s communication data. Also, Madan Col. 20, Ln. 20 teaches the PME (Predictive Modeling Engine) analyzes behavior data.)

Madan does not teach analyzing sweat from the patient to detect the patient’s mood.

Tran does teach 
analyzing sweat from the patient to detect the patient’s mood (Col. 4, Ln. 34 teaches code for capturing user emotion using GSR (galvanic skin response) (sweat analysis). Col. 142, Ln. 16-33 teaches GSR/skin conductance (SD)/ electro dermal activity (EDA) as a marker for emotional arousal e.g. anger (to detect mood); modulating the amount of sweat secretion from sweat glands; and receiving insights from skin conductance.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method for modeling behavior and health changes to capture user emotion using galvanic skin response, skin conductance or electro dermal activity and to use the capture of user emotion as part of a smart / internet of things (IoT) device as taught by Tran, with the motivation of facilitating secure smart device operation, reducing image processing load and power consumption, and improving monitoring accuracy and understanding of patient compliance issues or improvement areas (see Tran at Abstract; Col. 3, Ln. 11-19; Col. 6, Ln. 22-26; Col. 12, Ln. 29-32; and Col. 142, Ln. 39-48).

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 10. Since claim 15 is analogous to claim 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 
	Note: Tran teaches the wearable device (Fig. 9 & Col. 14, Ln. 17-29, smart clothing with a chip) that can analyze the sweat of the wearer to determine mood.
The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).
	
Response to Arguments
Rejection under 35 U.S.C. §112(a)
Regarding the rejection of claims 1-13 and 15-21, the Applicant’s amendments obviate the rejection of new matter previously recited (“unsolicited”) by deleting the word “unsolicited”. The new matter rejection of claims 1-13 and 15-21 is withdrawn.

Rejection under 35 U.S.C. §112(b)
Regarding the rejection of claims 1-13 and 15-21, the Applicant’s amendments do not completely correct the issue. Appropriate correction is still required to fix all recitations of “the patient model” to recite “the patient machine learning model”. The rejection is respectfully maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-13 and 15-21, the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reason. Applicant argues:

a. “Claim 1 includes… “wherein the cane pressure-based reliance detects changes in social interaction unrelated to the cognitive issues”. Claims 12-13 recite analogous language… One of ordinary skill in the art… would not look to combine ways to determine cognitive issues with ways to also exclude cognitive issues… This method is both determining indicia indicative of cognitive issues and determining other (cane-reliance based) indicia NOT indicative of cognitive issues” (Remarks, pg. 11-12).

Regarding a.: As a preliminary matter, the Examiner respectfully submits the basis of rejection as afforded by RCE. The Examiner respectfully submits that, according to Supervisory Patent Examiner Robert Morgan, the recited portion of claim 1 does not tie using the cane to determining social interactions unrelated to cognitive issues; there is no nexus between using the cane, leaned on forcefully, and cognitive impairment. See Interview Summary mailed 07-05-2022.
	Further in response to applicant's argument that cane pressure-based reliance is used to determine changes in social interaction unrelated to the cognitive issues, the Examiner respectfully submits that no cognitive issues were identified in the claims. See also Alghazi, citing para. 0021 and 0080.
	Further regarding “One of ordinary skill in the art, creating a method for determining cognitive issues, would not look to combine ways to determine cognitive issues with ways to also exclude cognitive issues”, the Applicant is reminded that their claims, as drafted, do not support this opinion as the most recently amended claims look to do so. Regardless, Applicant’s opinion is noted.
	Further, the Applicant is reminded that the preamble carries no patentable weight. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 (and 12-13). When reading the preamble in the context of the entire claim, the recitation “for determining cognitive issues” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 
Regarding the rejection of claims 2-13 and 15-21, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend or are analogous to. As such, the rejection of these claims is also maintained.


Conclusion                                                                                                                              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Keohane et al. (US 2019/0172157 A1) for teaching dynamic collection and distribution of contextual data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                /J.M.W./Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626